Citation Nr: 0931745	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an initial compensable rating for chronic 
vaginal infections.

2.  Entitlement to an initial compensable rating for 
condyloma accuminatum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1994 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that awarded service 
connection for chronic vaginal infections and for condyloma 
accuminatum, and assigned a noncompensable rating for each 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in June 2001.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

In this case, the Veteran has asserted that her service 
connected chronic vaginal infections and condyloma 
accuminatum are of greater severity than contemplated by the 
presently assigned non-compensable ratings and should be 
increased.  The Veteran was granted service connection for 
each disability in February 2000.  The RO's decision was 
based on service treatment records showing that the Veteran 
was treated for vaginitis and condyloma on a number of 
occasions while in service and evidence that both disorders 
would require symptomatic management when episodes occurred 
but would not require special therapy.  

In a VA examination dated April 2009, the examiner examined 
the Veteran's claims file and found that the Veteran was 
diagnosed with condyloma in 1995 and that there was no 
evidence of a reoccurrence of condyloma since her successful 
treatment for the disorder in service.  The examiner also 
stated that the Veteran's records confirmed that during 
service, she was treated episodically for vaginitis and that 
she while she had been episodically seen for vaginal 
infections, there had not been persistent or recurrent 
infections since that time.  The examiner concluded that the 
Veteran was less symptomatic at present than she had been in 
the past.  

The Veteran's April 2009 examiner noted that he did not 
examine the Veteran in order to make his determinations but 
instead reviewed her records and notes from an examination 
purportedly conducted by a Dr. P. on March 17, 2009.  This 
examination is not included in the Veteran's claims file.  
Further, the Veteran has indicated through her representative 
that VA treatment records from the VAMC Oakland division in 
Pittsburgh, Pennsylvania dated after April 2008 exist but 
have not been associated with the Veteran's claims file.  
Consequently, the Board finds that a remand is necessary to 
obtain the VA treatment records. See Bell v. Derwinski, 2 
Vet. App. 611 (1992)).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of any medical care providers, 
VA and/or non-VA, who treated her 
pertinent to the issues on appeal.  Of 
particular interest is the report of the 
March 17, 2009 VA physical examination 
performed by Dr. L-P, as well as all 
outstanding VA medical records dated 
beginning in February 2008.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  If the VA medical examination of 
March 17, 2009 was not a VA gynecological 
examination (as ordered by the November 
2007 Board Remand), and if that 
examination did not respond to the 
questions posed in that remand, then the 
Veteran should be afforded a VA 
gynecologic examination to determine the 
current symptomalogy and level of 
impairment caused by her service-
connected vaginal disorders.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

a) With regards to the Veteran's chronic 
vaginal infections, the physician is 
requested to indicate whether: symptoms 
require continuous treatment; or if there 
are symptoms not controlled by continuous 
treatment.

b) With regards to the Veteran's 
condyloma accuminatum, the physician is 
requested to discuss any current symptoms 
and specifically note whether there is 
any impairment in the function of the 
urinary or gynecological systems, or 
skin.

Complete reasons and bases are to be 
provided for any opinion given.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

